Case 1:21-cv-01114-SCJ-WEJ Document 30 Filed 07/20/21 Page 1 of 2

                                                                          FILED IN CHAMBERS
                                                                           U.S.D.C ATLANTA
                                                                          Jul 20 2021
                                                                    Date: _________________________
                  IN THE UNITED STATES DISTRICT COURT KEVIN P. WEIMER , Clerk
                 FOR THE NORTHERN DISTRICT OF GEORGIA s/Kari Butler
                                                      By: ____________________________
                           ATLANTA DIVISION                     Deputy Clerk


CHRISTA MCLAURIN,

        Plaintiff,                         CIVIL ACTION FILE
   v.
                                           NO. 1:21-CV-1114-SCJ-WEJ
NATIONAL CREDIT SYSTEMS,
INC., et al.,

        Defendants.

                                     ORDER

        This case is before the Court on a Consent Motion to Stay [29], seeking to

stay defendants Ventron Management, LLC’s and Perimeter Pointe Apartments,

LP’s deadline to respond to plaintiff’s Amended Complaint until the parties can

participate in mediation. The Court believes mediation would be helpful in

resolving this case. Therefore, this case is STAYED for SIXTY (60) DAYS and

the parties are directed to participate in mediation. The parties may hire a private

mediator or they may utilize the services of a Magistrate Judge of this Court at no

cost. Should the parties desire to use that service, they may contact the chambers

of the Honorable Alan J. Baverman (404-215-1395), Chief United States

Magistrate Judge.
Case 1:21-cv-01114-SCJ-WEJ Document 30 Filed 07/20/21 Page 2 of 2




      The parties are DIRECTED to file a status report with the Court at the end

of the sixty-day period. The parties shall inform the Court promptly if a settlement

is reached. If mediation is unsuccessful, the parties shall move to lift the stay within

FIVE (5) BUSINESS DAYS of the completion of mediation.

      SO ORDERED, this the 20th day of July, 2021.



                           __________________________
                           WALTER E. JOHNSON
                           UNITED STATES MAGISTRATE JUDGE




                                         2
